RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2245-16T7

STATE OF NEW JERSEY,

        Plaintiff-Appellant,

v.

HASHEEN SANDERS,

     Defendant-Respondent.
_______________________________

              Submitted March 7, 2017 – Decided April 12, 2017

              Before Judges Fisher and Vernoia.

              On appeal from the Superior Court of New
              Jersey,   Law   Division,   Essex County,
              Complaint No. W-2017-000013-0712.

              Carolyn A. Murray, Acting Essex County
              Prosecutor, attorney for appellant (Kayla
              Elizabeth Rowe, Special Deputy Attorney
              General/Acting   Assistant Prosecutor, of
              counsel and on the brief).

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Tamar Lerer, Assistant Deputy
              Public Defender, of counsel and on the
              brief).

PER CURIAM

        We granted the State's motion for leave to appeal the trial

court's January 31, 2017 order denying the State's motion for
the   detention    of     defendant       and   imposing        conditions      for

defendant's pretrial release.         We affirm.

      Defendant   was      charged    in    four   complaint-warrants             in

connection with four separate incidents that allegedly occurred

on January 11, 2017.        He was charged in three of the incidents

with third-degree attempted burglary,1 N.J.S.A. 2C:5-1(a)(1) and

N.J.S.A. 2C:18-2(a)(1). In the fourth incident, defendant was

charged with second-degree burglary, N.J.S.A. 2C:18-2(a)(1), and

third-degree theft, N.J.S.A. 2C:20-3(a).

      The State moved for defendant's pretrial detention. At a

January 31, 2017 hearing, the State presented the complaint-

warrants,     affidavits     of   probable       cause,     preliminary         law

enforcement    incident    reports    (PLEIR),     and    the    public     safety

assessment (PSA).2


1 The parties and court incorrectly identified the attempted
burglary charges as fourth-degree offenses. An attempted
burglary is of the same degree as the completed crime of
burglary. N.J.S.A. 2C:5-4. Under our criminal code, burglaries
are graded as either second-degree or third-degree offenses.
N.J.S.A.   2C:18-2(b).   The  complaint-warrants  alleging   the
attempted burglaries here do not include any facts supporting a
charge of attempted second-degree burglary. See N.J.S.A. 2C:18-
2(b)(1) and (2). There is no basis in the record to conclude the
misconception concerning the degrees of the three attempted
burglaries affected the court's release decision.

2 The nature of these documents and their application in matters
governed by the new Bail Reform Act, N.J.S.A. 2A:162-15 to -26,
which became effective January 1, 2017, are more fully discussed
                                                     (continued)

                                      2                                   A-2245-16T7
      The judge determined the affidavits         established probable

cause for each of the charges. The affidavits showed defendant's

fingerprints were found at the scenes of two of the attempted

burglaries, and a boot print found at the scene of the third

attempted burglary matched the boots worn by defendant at the

time of his arrest.     Defendant admitted to the commission of two

of the attempted burglaries, including the one where the boot

print was found. Defendant was also identified by the victim of

the alleged second-degree burglary, and defendant confessed to

committing that burglary as well.

      The PSA assigned a score of three for risk of failure to

appear, four for risk of criminal activity, and a flag for an

elevated risk of violence. The PSA included a recommendation

against defendant's pretrial release. Defendant did not dispute

there was probable cause for the charges and acknowledged his

prior criminal record, but argued it had been five years since

his   last   criminal   conviction   and   that    detention   was   not

necessary to either protect the public or ensure his appearance

at future court proceedings.


(continued)
elsewhere. See State v. Robinson, __ N.J. Super. __ (App. Div.),
leave to appeal granted, __ N.J. __ (2017); State v. Ingram, __
N.J. Super. __ (App. Div.), leave to appeal granted, __ N.J. __
(2017); State v. C.W., __ N.J. Super. __ (App. Div. 2017).


                                 3                             A-2245-16T7
      The judge noted that the State had "a very strong case" and

explained he was required to "consider a number of different

factors in determining whether or not to detain" defendant. The

court considered defendant's age and criminal history, including

his prior convictions for eluding, multiple aggravated assaults,

possession of a controlled dangerous substance, and a number of

prior   failures    to     appear    for     court   proceedings.       The   judge

acknowledged      defendant     was      previously       sentenced      on   three

occasions to lengthy prison terms. The judge also considered the

PSA's scoring of the risk factors and its recommendation against

release,   which    the     judge     recognized      could     be    utilized     to

overcome   the    presumption       of   release     to   which      defendant   was

otherwise entitled.

      The judge found probable cause and concluded that the facts

presented a detention decision that "could go either way," but

was   satisfied    there    were    accommodations        and   conditions       that

would ensure defendant's appearance in court and protect the

community.3


3 We reject the State's contention that the judge's rhetorical
statement, "I don't know why but I'm inclined . . . to . . .
keep you under [twenty-four]-hour house arrest," shows the judge
did not have a reasoned basis for his release decision. The
record shows the court reviewed the seriousness of the charges,
defendant's prior criminal history, and the PSA and made a
reasoned determination there were conditions short of detention
                                                     (continued)

                                         4                                 A-2245-16T7
The judge conditioned defendant's release upon his residing with

his niece with twenty-four hour home detention and electronic

monitoring, weekly telephone reporting to pre-trial services,

and   bi-weekly         personal     reporting         to    pre-trial       services.

Defendant was further ordered to avoid all contact with the

victims    and    to    report     any    change      of    address    to    pre-trial

services.

      Following the State's filing of the motion for leave to

appeal the court's order, the judge issued a letter opinion

amplifying the reasons for his decision in accordance with Rule

2:5-6(c). The judge explained that he "placed [d]efendant on the

strictest    conditions       possible,       short    of   detention,"      that   the

electronic       monitoring      "will    pinpoint         and   provide     satellite

coordinates of [defendant's] exact location at all times," and

that "pretrial services will be able to confirm [defendant's]

location    at    all   times."     The   judge       determined      the   conditions

imposed ensure defendant's appearance at all court proceedings,

the protection of the community, and that defendant will not

obstruct the criminal justice process.




(continued)
that ensured defendant's appearances for court appearances and
protected the public.


                                          5                                   A-2245-16T7
    Based on our review of the record, we do not discern any

abuse of the judge's considerable discretion, see C.W., supra,

slip op. at 33-40, by releasing defendant upon the strict and

comprehensive conditions set forth in the court's order, and

determining the State failed to satisfy its "heavy burden [of

establishing] the need for detention by 'clear and convincing

evidence.'" Id. at 38 (quoting N.J.S.A. 2A:162-18(a)(1)).

    Affirmed.




                               6                            A-2245-16T7